Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 1 of 9 PageID #: 344




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  SABLE NETWORKS, INC. and                            §
  SABLE IP, LLC,                                      §
                                                      §
           Plaintiffs,                                §
                                                      § CIVIL ACTION NO. 5:20-CV-00109- RWS
  vs.                                                 §
                                                      §             LEAD CASE
  FORTINET, INC.,                                     §
                                                      §
           Defendant.                                 §

                                   DOCKET CONTROL ORDER

       It is hereby ORDERED that the following schedule of deadlines is in effect until further
order of this Court:

  3 DAYS after                  Parties to file Motion to Seal Trial Exhibits, if they wish to seal any highly
  conclusion of Trial           confidential exhibits.

                                EXHIBITS: See Order Regarding Exhibits below.
  Trial Date                    9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                                Texarkana, Texas.
  February 28, 2022
  Court designated date – not
  flexible without good cause   For planning purposes, parties shall be prepared to start the evidentiary
  - Motion Required             phase of trial immediately following jury selection.

  February 28, 2022             9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                                Texarkana, Texas.
  Court designated date – not
  flexible without good cause
  - Motion Required
  February 8, 2022              10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                                Schroeder III, Texarkana, Texas.
  Court designated date – not
  flexible without good cause   Discuss trial logistics and voir dire procedure. Resolve any pending motions
  - Motion Required             or objections.
                                Lead trial counsel must attend the pretrial conference.
  February 1, 2022
                                File a Notice of Time Requested for (1) voir dire, (2) opening statements,
                                (3) direct and cross examinations, and (4) closing arguments.

                                                 Page 1 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 2 of 9 PageID #: 345




  February 1, 2022
                                File Responses to Motions in Limine.
  January 25, 2022              File Motions in Limine and pretrial objections.


                                The parties are ORDERED to meet and confer to resolve any disputes
                                before filing any motion in limine or objection to pretrial disclosures.
  January 25, 2022              File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                                citation to authority and Form of the Verdict for jury trials.

                                Parties shall use the pretrial order form on Judge Schroeder’s website.

                                Proposed Findings of Fact and Conclusions of Law with citation to authority
                                for issues tried to the bench.
  January 18, 2022
                                Exchange Objections to Rebuttal Deposition Testimony.
  January 12, 2022              Notice of Request for Daily Transcript or Real Time Reporting of Court
                                Proceedings due.

                                If a daily transcript or real time reporting of court proceedings is requested
                                for trial or hearings, the party or parties making said request shall file a
                                notice with the Court and email the Court Reporter, Kate McAlpine, at
                                kate_mcalpine@txed.uscourts.gov.
  January 12, 2022              Exchange Rebuttal Designations and Objections to Deposition Testimony.

                                For rebuttal designations, cross examination line and page numbers to be
                                included.

                                In video depositions, each party is responsible for preparation of the final
                                edited video in accordance with their parties’ designations and the Court’s
                                rulings on objections.
  December 28, 2021             Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                                Exhibit List) by the Party with the Burden of Proof.

                                Video and Stenographic Deposition Designation due. Each party who
                                proposes to offer deposition testimony shall serve a disclosure identifying
                                the line and page numbers to be offered.
  January 11, 2022              10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                                MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
  Court designated date – not   Robert W. Schroeder III, Texarkana, Texas.
  flexible without good cause
  - Motion Required




                                                 Page 2 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 3 of 9 PageID #: 346




  October 12, 2021              Any Remaining Dispositive Motions due from all parties and any other
                                motions that may require a hearing (including Daubert motions).
  Court designated date – not
  flexible without good cause   Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
  – Motion Required             Motions to extend page limits will only be granted in exceptional
                                circumstances. Exceptional circumstances require more than agreement
                                among the parties.

                                For each motion filed, the moving party SHALL provide the Court with one
                                (1) copy of the completed briefing (opening motion, response, reply, and if
                                applicable, surreply), excluding exhibits, in a three-ring binder appropriately
                                tabbed. All documents shall be double-sided and must include the CM/ECF
                                header. These copies shall be delivered to Judge Schroeder’s chambers in
                                Texarkana as soon as briefing has completed.

                                Respond to Amended Pleadings.
  October 5, 2021
                                Parties to Identify Rebuttal Trial Witnesses.
  September 28, 2021            Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                                Hearing).

                                It is not necessary to file a Motion for Leave to Amend before the deadline
                                to amend pleadings. It is necessary to file a Motion for Leave to Amend
                                after the deadline. However, except as provided in Patent Rule 3-6, if the
                                amendment would affect infringement contentions or invalidity contentions,
                                a motion must be made pursuant to Patent Rule 3-6 irrespective of whether
                                the amendment is made prior to this deadline.
  September 21, 2021
                                Expert Discovery Deadline.
  August 31, 2021               Parties designate rebuttal expert witnesses (non-construction issues),
                                rebuttal expert witness reports due. Refer to Local Rules for required
                                information.

                                If, without agreement, a party serves a supplemental expert report after the
                                rebuttal expert report deadline has passed, the serving party must file notice
                                with the Court stating service has occurred and the reason why a
                                supplemental report is necessary under the circumstances.
  August 17, 2021
                                Final Election of Asserted Prior Art (no more than 6 asserted prior art
                                references per patent from among the 12 prior art references previously
                                identified for that particular patent, and no more than a total of 20 references
                                (where a prior art instrumentality (such as a device or process) and
                                references that describe that instrumentality shall count as one reference, as
                                shall the work of a single prior artist)
  August 10, 2021               Parties with burden of proof designate expert witnesses (non-construction
                                issues). Expert witness reports due. Refer to Local Rules for required
                                information.
  August 10, 2021
                                Fact discovery deadline.



                                                  Page 3 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 4 of 9 PageID #: 347




  August 4, 2021
                                         Final Election of Asserted Claims (no more than 5 claims per patent from
                                         among the ten previously identified claims, and no more than a total of 16
                                         claims)
  June 2, 2021
                                         Comply with P.R. 3-7. (Opinion of Counsel Defenses)
  May 12, 2021
                                         Markman Hearing and hearing on any Motion for Summary Judgment
  Court designated date – not flexible   of Indefiniteness at 10:00 a.m. before Judge Robert W. Schroeder III,
  without good cause – Motion            Texarkana, Texas.
  Required
  April 28, 2021                         P.R. 4-5(d) Chart due.

                                         The parties are to meet and confer and jointly submit a claim construction
                                         chart on computer disk in Word format listing each party’s proposed
                                         construction for each of the terms to be addressed at the Markman hearing,
                                         including any terms purported to be indefinite. The parties should prioritize
                                         and list the terms in order of most importance; the Court will address the
                                         terms in the prioritized order presented in the claim construction chart.
  April 21, 2021                         Parties to file a notice with the Court stating the estimated amount of time
                                         requested for the Markman Hearing. The Court will notify the parties if it
                                         is unable to accommodate this request.

                                         Comply with P.R. 4-5(c) - Reply brief and supporting evidence regarding
                                         claim construction due. Plaintiff is to provide the Court with one (1) copy
                                         of the completed Markman briefing in its entirety (opening brief, response,
                                         and reply) and exhibits in a three-ring binder appropriately tabbed. All
                                         documents SHALL be double-sided and must include the CM/ECF header.
                                         These copies shall be delivered to Judge Schroeder’s chambers in Texarkana
                                         as soon as briefing has completed.

                                         If a technical advisor has been appointed the moving party is to provide their
                                         Markman brief on disk or CD along with a hard copy, tabbed and bound
                                         with exhibits to the advisor.
  April 14, 2021                         Comply with P.R. 4-5(b) - Responsive claim construction brief and
                                         supporting evidence due.

                                         Preliminary Election of Asserted Prior Art (no more than 12 references
                                         against each patent, and not more than a total of 40 references, where a prior
                                         art instrumentality (such as a device or process) and references that describe
                                         that instrumentality shall count as one reference, as shall the work of a single
                                         prior artist.




                                                           Page 4 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 5 of 9 PageID #: 348




  March 31, 2021      Comply with P.R. 4-5(a) - The party claiming patent infringement shall
                      serve and file an opening brief and any evidence supporting its claim
                      construction.

                      Briefing shall comply with Local Rules CV-7 and 56 and Patent Rule 4-5(e).
                      Motions to extend page limits will only be granted in exceptional
                      circumstances.    Exceptional circumstances require more than joint
                      agreement among the parties.

                      Tutorials due. Deadline for parties, if they desire, to provide Court with
                      tutorials concerning technology involved in patent(s). The parties shall
                      submit one (1) copy of their tutorials to the Court. If a technical advisor has
                      been appointed, each party that provides a tutorial shall provide a copy to
                      the advisor.


  March 31, 2021      Proposed Technical Advisors due if one has not already been appointed.
                      Parties to provide name, address, phone number, and curriculum vitae for
                      up to three agreed technical advisors and information regarding the
                      nominees’ availability for Markman hearing or a statement that an
                      agreement could not be reached. If the parties cannot agree on a technical
                      advisor, they shall not submit any proposed technical advisors to the Court.
                      If the parties feel a technical advisor is unnecessary, they shall alert the Court
                      at this time.
  March 17, 2021      Discovery Deadline - Claim Construction Issues (exclusive of claim
                      construction expert depositions, if any).

                      Preliminary Election of Asserted Claims (no more than ten claims from each
                      asserted patent, and not more than a total of 32 claims).
  March 10, 2021
                      Respond to Amended Pleadings.
  March 3, 2021       Amended Pleadings (pre-claim construction) due from all parties,
                      including inequitable conduct allegations.

                      It is not necessary to file a Motion for Leave to Amend before the deadline
                      to amend pleadings. It is necessary to file a Motion for Leave to Amend
                      after the deadline. However, if the amendment would affect infringement
                      contentions or invalidity contentions, a motion must be made pursuant to
                      Patent Rule 3-6(b) irrespective of whether the amendment is made prior to
                      this deadline.




                                        Page 5 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 6 of 9 PageID #: 349




  March 17, 2021      Comply with P.R. 4-3 - Filing of Joint Claim Construction and Prehearing
                      Statement.

                      In the P.R. 4-3 filing, the parties shall list the most significant terms
                      according to the parties’ priorities, which were agreed upon during the P.R.
                      4-2 meet and confer, indicating which of those terms will be case or claim
                      dispositive. A maximum of 10 terms will be construed, unless parties have
                      received other instruction from the Court. If the parties cannot agree to the
                      most important 10 terms, the parties shall identify the terms that were agreed
                      upon and then divide the remainder evenly between Plaintiff(s) and
                      Defendant(s).

                      The nonmoving party subject to an indefiniteness challenge must provide a
                      preliminary identification of any expert testimony it intends to rely on in its
                      response to the moving party’s indefiniteness challenge. The nonmoving
                      party shall also provide a brief description of that witness’ proposed
                      testimony.
  February 26, 2021   Comply with P.R. 4-2 - Exchange of Preliminary Claim Constructions and
                      Extrinsic Evidence. Privilege Logs to be exchanged by parties (or a letter
                      to the Court stating that there are no disputes as to claims of privileged
                      documents).
  February 5, 2021    Comply with P.R. 4-1 - Exchange Proposed Terms and Claim Elements for
                      Construction.
  January 15, 2021    Comply with P.R. 3-3 and 3-4 - Invalidity Contentions due. Thereafter,
                      except as provided in Patent Rule 3-6(a), it is necessary to obtain leave of
                      Court to add and/or amend invalidity contentions, pursuant to Patent Rule
                      3-6(b).

                      Defendant shall assert any counterclaims. After this deadline, leave of Court
                      must be obtained to assert any counterclaims.
  November 3, 2020    Defendant shall join additional parties. It is not necessary to file a motion
                      to join additional parties prior to this date. Thereafter, it is necessary to
                      obtain leave of Court to join additional parties.
  October 9, 2020     Mediation

                      Parties are encouraged, but not required, to mediate cases.

                      If the parties agree to mediate, they shall jointly file a motion with a
                      proposed order attached. The motion shall indicate whether the parties agree
                      upon a mediator and shall include a mediation deadline. The parties shall
                      confirm the mediator’s availability in light of the proposed deadline. If the
                      parties cannot agree on a mediator, they may request the Court appoint a
                      mediator.

                      If the parties do not agree to mediate, they shall file a notice so indicating.




                                        Page 6 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 7 of 9 PageID #: 350




  October 30, 2020          Comply with P.R. 3-1 and P.R. 3-2 - Disclosure of Asserted Claims and
                            Infringement Contentions due. Thereafter, except as provided in Patent
                            Rule 3-6(a), it is necessary to obtain leave of Court to add and/or amend
                            infringement contentions, pursuant to Patent Rule 3-6(b).

                            Plaintiff shall join additional parties. It is not necessary to file a motion to
                            join additional parties prior to this date. Thereafter, it is necessary to obtain
                            leave of Court to join additional parties.

                            Plaintiff shall add new patents and/or claims for patents-in-suit. It is not
                            necessary to file a motion to add additional patents or claims prior to this
                            date. Thereafter, it is necessary to obtain leave of Court to add patents or
                            claims.
  5 Days                    EXPECTED LENGTH OF TRIAL



       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.

        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”

        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                             Other Limitations

   (a)     The following excuses will not warrant a continuance or justify a failure to comply
           with the discovery deadline:
             (i) The fact that there are motions for summary judgment or motions to dismiss
                   pending;
            (ii) The fact that one or more of the attorneys is set for trial in another court on the
                   same day, unless the other setting was made prior to the date of this order or
                   was made as a special provision for the parties in the other case;
           (iii) The failure to complete discovery prior to trial, unless the parties can
                   demonstrate that it was impossible to complete discovery despite their good
                   faith effort to do so.
   (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
           the DCO shall take the form of a motion to amend the DCO. The motion shall include
           a chart in the format of the DCO that lists all of the remaining dates in one column (as
           above) and the proposed changes to each date in an additional adjacent column (if there

                                              Page 7 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 8 of 9 PageID #: 351




                 is no change for a date the proposed date column should remain blank or indicate that
                 it is unchanged). The motion to amend the DCO shall also include a proposed DCO in
                 traditional two-column format that incorporates the requested changes and that also
                 lists all remaining dates. In other words, the DCO in the proposed order should be
                 complete such that one can clearly see all the remaining deadlines rather than needing
                 to also refer to an earlier version of the DCO.
     (c)         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
                 to include any arguments related to the issue of indefiniteness in their Markman
                 briefing, subject to the local rules’ normal page limits.
     (d)         Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
                 than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
                 addressing any agreed issues. The Court views motions in limine as appropriate for
                 those things that will create the proverbial “skunk in the jury box,” e.g., that, if
                 mentioned in front of the jury before an evidentiary ruling can be made, would be so
                 prejudicial that the Court could not alleviate the prejudice with an appropriate
                 instruction. Rulings on motions in limine do not exclude evidence, but prohibit the
                 party from offering the disputed testimony prior to obtaining an evidentiary ruling
                 during trial.
     (e)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                 good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                 website.
     (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                    be tendered to the Courtroom Deputy at the beginning of trial.
           (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                    Deputy at the beginning of trial.

B.         The parties shall follow the process below to admit exhibits.
                                                  Page 8 of 9
Case 5:20-cv-00109-RWS Document 29-1 Filed 09/29/20 Page 9 of 9 PageID #: 352




      (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
          admit into evidence. This list shall include all exhibits which are NOT objected to or
          to which the Court has already overruled an objection. To the extent there are exhibits
          with outstanding objections for which the parties need a ruling from the Court, those
          exhibits should be separately included on the list and designated accordingly to reflect
          a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
          Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
          offer an objected exhibit into evidence, the party may move for admission at the time
          it wishes to use that exhibit with a witness. The Court will then hear the opposing
          party’s objection and will rule on the objection at that time.

      (2) On each subsequent day of trial, the Court will commence by formally admitting all of
          the exhibits that were either unobjected to or allowed over objection and used during
          the previous day’s trial. The Court will ask for these exhibits to be read into the record
          and formally admitted into evidence at the beginning of that trial day. These will be the
          exhibits deemed admitted at trial. The parties shall keep a separate running list of all
          exhibits admitted throughout the course of trial.

      (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
          used but not previously admitted during the course of trial and then tender its final list
          of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
          Exhibits.” To the extent there are exhibits that were not admitted during the course of
          trial, but for which there is agreement that they should be provided to the jury, the
          parties must inform the Court of those exhibits at the conclusion of evidence. The Court
          will then determine whether those exhibits will be allowed into the jury room for
          deliberations.

C.    At the conclusion of evidence, each party shall be responsible for pulling those exhibits
      admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
      exhibits and tender them to the jury for their deliberations. One representative from each
      side shall meet with the Courtroom Deputy to verify the exhibit list.

D.    At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
      and the parties are instructed to remove these exhibits from the courtroom.

E.    Within five business days of the conclusion of trial, each party shall submit to the
      Courtroom Deputy:

      (1)     A Final Exhibit List of Exhibits Admitted During Trial in Word format.
      (2)     Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
              ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
              a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
              be substituted with a photograph in PDF format.
      (3)     A disk containing the transcripts of Video Depositions played during trial, along
              with a copy of the actual video deposition.

                                             Page 9 of 9
